Title: From George Washington to Samuel Huntington, 11 May 1781
From: Washington, George
To: Huntington, Samuel


                        Sir

                            Head Quarters New Windsor May 11th 1781
                        
                        I have the honor to enclose to your Excellency, the Extract of a Letter from Col. Dayton, which is just
                            received—As this is the first Information, I thought proper to communicate it, altho, from the
                            circumstances of the Wind & Weather at the time the fleet is said to have sailed as well as from the number of
                            Ships of the Line (of which there were not so many at New York,) and strength of the Detachment it does not carry the
                            strongest marks of credibility—if founded on fact, it will undoubtedly be soon confirmed, thro’ other Channels, of which I
                            shall not fail to advise Congress. I have the honor to be With perfect respect Sir Your Excellencys Most Obed. Servant
                        
                            Go: Washington
                        
                        
                            P.S. I have recd your Excellencys favor of the first Inst. proper steps have been taken to bring Mr
                                Adam the Dep. Com. of Prisoners to account. 
                        

                    